NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued January 15, 2019
                                 Decided July 3, 2019

                                         Before

                          JOEL M. FLAUM, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge


No. 18‐2187

RODNEY JENSEN, et al.,                            Appeal from the United States District
    Plaintiffs‐ Appellants,                       Court for the Eastern District of Wisconsin

      v.                                          No. 2:18‐CV‐00046‐LA

VILLAGE OF MOUNT PLEASANT, et al.,                Lynn Adelman,
     Defendants‐Appellees.                        Judge.



                                        ORDER

       The court heard oral argument in this appeal on January 15, 2019. Plaintiffs‐
appellants are Rodney Jensen and Catherine Jensen, who allege that the Village of
Mount Pleasant used eminent domain to take their property not for public use but for
private use in violation of the Fifth Amendment. Appellants sought an injunction to
prevent the taking. The district court applied controlling circuit law interpreting
Williamson County Regional Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S.
172 (1985), and granted the Village’s motion to dismiss. Plaintiffs’ claims were not ripe
because they had not exhausted their state law remedies for the alleged
unconstitutional takings.
No. 18‐2187                                                                      Page 2



       On appeal, appellants asked us to reconsider our interpretation of Williamson
County and to follow other circuits by holding that the ripeness requirement does not
bar the federal district court from hearing takings claims seeking an injunction on the
theory that the property would be taken for private rather than public use. At the time
of argument, the Supreme Court had granted certiorari in a case challenging Williamson
County more broadly, so we have held this case pending action by the Supreme Court.
      In Knick v. Township of Scott, 139 S. Ct. —, 2019 WL 2552486 (2019), the Supreme
Court overruled the broader ripeness holding of Williamson County. Property owners
may now bring takings claims under 42 U.S.C. § 1983 upon the taking of private
property, without first exhausting state law remedies.
      Accordingly, the May 2, 2018 judgment of the district court order is hereby
VACATED, and this case REMANDED to the United States District Court for the
Eastern District of Wisconsin for further proceedings consistent with the Supreme
Court’s opinion in Knick v. Township of Scott.